Citation Nr: 0335827	
Decision Date: 12/19/03    Archive Date: 12/24/03

DOCKET NO.  00-07 179	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Houston, 
Texas


THE ISSUES

1.  Whether new and material evidence has been submitted to 
reopen a claim of entitlement to service connection for 
residuals of a genitourinary disease to include venereal 
disease.

2.  Entitlement to service connection for residuals of 
malaria.

3.  Entitlement to service connection for residuals of a head 
injury.

4.  Entitlement to service connection for post-traumatic 
stress disorder (PTSD).


REPRESENTATION

Veteran represented by:	Disabled American Veterans




ATTORNEY FOR THE BOARD

C. Kedem, Associate Counsel


INTRODUCTION

The veteran had active duty service from August 1969 to 
December 1970.

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from a December 1999 rating decision by a 
Regional Office (RO) of the Department of Veterans Affairs 
(VA).  A notice of disagreement was received in February 
2000, a statement of the case was issued that month, and a 
substantive appeal was received in March 2000.  

In October 2000, the veteran filed claims for service 
connection for a skin disability a damaged eardrum, and a 
weak left eye muscle.  As these issues have not been 
procedurally developed, the Board is referring them to the RO 
for initial adjudication.  Godfrey v. Brown, 7 Vet. App. 398 
(1995).


REMAND

The veteran has not been specifically informed of the 
provisions of the Veterans Claims Assistance Act of 2000 
(VCAA).  He must be advised of the dictates of VCAA before 
the Board can adjudicate his claim.  In addition, in a 
decision promulgated on September 22, 2003, Paralyzed 
Veterans of America v. Secretary of Veterans Affairs, No. 02-
7007, -7008, -7009, -7010 (Fed. Cir. Sept. 22, 2003), Court 
of Appeals invalidated the 30-day response period contained 
in 38 C.F.R. § 3.159(b)(1) as inconsistent with 38 U.S.C.A. § 
5103(b)(1).  The Court of Appeals made a conclusion similar 
to the one reached in Disabled American Veterans, supra 
(reviewing a related Board regulation, 38 C.F.R. § 19.9).  
The Court of Appeals found that the 30-day period provided in 
§ 3.159(b)(1) to respond to a VCAA duty to notify is 
misleading and detrimental to claimants whose claims are 
prematurely denied short of the statutory one-year period 
provided for response.  Therefore, when providing the veteran 
with notice as required by the VCAA, the RO must explain to 
the veteran that a full year is allowed to respond to a VCAA 
notice.

The veteran has indicated that he received treatment for a 
growth on his penis at the Los Angeles County Hospital 
shortly after his discharge from service.  After securing the 
appropriate release from him, the RO must attempt to obtain 
these records.

With respect to his claim of service connection for PTSD, the 
RO must obtain from the National Personnel Records Center 
(NPRC) the veteran's unit assignments in Vietnam as well as 
information regarding the activities of those specific units 
for the dates in which the veteran served in Vietnam.

Thereafter, the RO must schedule the veteran for medical 
examinations and opinions regarding the etiology of his 
claimed disabilities.

To ensure full compliance with due process requirements, the 
case is REMANDED to the RO for the following development:

1.  The RO must review the claims file 
and ensure that all notification and 
development action required by 
38 U.S.C.A. §§ 5102, 5103, and 5103A 
(West 2002) are fully complied with and 
satisfied.  See also 38 C.F.R. § 3.159 
(2003).  Specifically, the RO must send 
the veteran a letter describing his 
rights and responsibilities under VCAA in 
accordance with the recent decision in 
Paralyzed Veterans of America V. 
Secretary of Veterans Affairs and any 
other applicable legal precedent.  

2.  After securing the necessary release, 
the RO should obtain treatment records 
from the Los Angeles County Hospital 
dated from December 1970.

3.  The RO must obtain from NPRC the 
veteran's unit assignments in Vietnam as 
well as information regarding those 
specific units for the dates in which the 
veteran served in Vietnam.

4.  The RO must schedule the veteran for 
a VA medical examination(s) for an 
opinion regarding the etiology of his 
claimed disabilities.  The examiner(s) 
is/are asked to review the claims file 
before rendering diagnoses/opinions, and 
a rationale for all conclusions must be 
provided.

5.  The RO should review the claims file 
to ensure that all of the above requested 
development has been completed.  In 
particular, the RO should ensure that the 
requested examination(s) and opinion(s) 
are in complete compliance with the 
directives of this remand and, if they 
are not, the RO should take corrective 
action.  See Stegall v. West, 11 Vet. 
App. 268 (1998).

6.  After the development requested above 
has been completed to the extent 
possible, the RO should again review the 
record.  If any benefit sought on appeal, 
for which a notice of disagreement has 
been filed, remains denied, the appellant 
and representative should be furnished a 
supplemental statement of the case and 
given the opportunity to respond thereto.

Thereafter, the case should be returned to the Board, if in 
order.  The Board intimates no opinion as to the ultimate 
outcome of this case.  The veteran need take no action unless 
otherwise notified.

The veteran has the right to submit additional evidence and 
argument on the matters the Board has remanded to the RO.  
Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment by the RO.  
The law requires that all claims that are remanded by the 
Board or by the United States Court of Appeals for Veterans 
Claims (Court) for additional development or other 
appropriate action must be handled in an expeditious manner.  
See The Veterans' Benefits Improvements Act of 1994, Pub. L. 
No. 103-446, § 302, 108 Stat. 4645, 4658 (1994), 38 U.S.C.A. 
§ 5101 (West 2002) (Historical and Statutory Notes).  In 
addition, VBA's Adjudication Procedure Manual, M21-1, Part 
IV, directs the ROs to provide expeditious handling of all 
cases that have been remanded by the Board and the Court.  
See M21-1, Part IV, paras. 8.44-8.45 and 38.02-38.03.



	                  
_________________________________________________
	V. L. Jordan
	Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Appeals for Veterans Claims.  This remand is in the 
nature of a preliminary order and does not constitute a 
decision of the Board on the merits of your appeal.  
38 C.F.R. § 20.1100(b) (2002).

